Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending in the application (Preliminary amendment filed 08/23/2020).
Priority
This application is a 371 of PCT/CN2019/076430 filed 02/28/2019. This application claims foreign priority to CHINA 201810175965.2 filed 03/02/2018, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 
Information Disclosure Statement
	Foreign language references listed in the Information Disclosure Statement(s) filed 08/24/2020, for which no English translation has been provided, have not been considered. If an English abstract or equivalent has been provided or available for a foreign language document then only the English abstract or equivalent has been considered. If a description of relevance of a reference has been taught in the International Search Report then only such relevance has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims are drawn to a composition comprising Polydatin and Paclitaxel. This judicial exception is not integrated into a practical application, and claims do not include additional elements that are sufficient to amount 
(1) Is the claim directed to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter? For claims 1-4 and 7-8 the answer is “Yes” because the claim is to a composition.  
(2) Prong 1:  Does the claim recite or involve a judicial exception? The answer is “Yes” because the claimed composition has polydatin and paclitaxel both of which are products of Nature. Applicant admits that polydatin is extracted from the dried rhizome Polygonum Cuspidatum and is widely found in grapes (Specification, page 1, last para). Paclitaxel is derived from the stem bark of Taxus brevifolia Nutt (Specification, page 1, second para). See also Perez et al, J. Agric. Food Chem. 1999, 47, 1533-1536 and National Cancer Institute, 2015, March 31, pages 1-6.
(3) Prong 2A: Is the claim directed to a Law of Nature, A Natural Phenomenon (product of Nature) or an Abstract Idea? The answer is “Yes” because the claims are directed to a product of Nature. The compounds are found in Nature as admitted by applicant and as disclosed in the references cited above.
Prong 2B: Does the claim as a whole recite additional elements that amount to something significantly more than the judicial exception(s)? The answer is “No.” As set forth above, beyond the actual judicial exceptions, there are no additional elements that amount to significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:


Claims 5-6 and 9-18 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treatment of gastric cancer, does not reasonably provide enablement for the method of preventing gastric cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
(A) The breadth of the claims
(B) The level of one of ordinary skill
(C) The amount of direction provided by the inventor
(D) The existence of working examples
 (E) The level of predictability in the art
 (F) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	Nature of the Invention
	Claims 5-6 and 9-18 are drawn to preventing gastric cancers via the administration of a composition comprising Polydatin and Paclitaxel.
	The breadth of the claims
Claims 5-6 and 9-18 are drawn to prevention of gastric cancer. The term prevention has not been defined in the specification. In the absence of a definition of the said term, the ordinary dictionary meaning is used. The ordinary dictionary meaning (Dictionary.com) of prevention is to keep from happening. In the instant case prevention means keeping the gastric cancer from 
	The amount of direction provided by the inventor
	The background section of the specification teaches the use of paclitaxel for treating some specific cancers and that Polydatin has been used in the treatment of various malignancies.	The existence of working examples
The working examples set forth in the instant specification are drawn the effect of polydatin and paclitaxel on human gastric cancer cell lines (Examples 5-8). The examples provided show that the instant compounds can be used for treatment of gastric cancer. The examples do not show prevention. There are no examples in vivo or in vitro, to show that the instant compounds can prevent gastric cancer. There are no correlative prior art procedures disclosed either. 
The level of Predictability in the Art
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427.2d 833, 166 USPQ (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary to satisfy the statute. 
“Preventing” as recited in the instant claims, is interpreted to mean the complete and total blocking of all symptoms of a disease/disorder (cancer, viral infections and autoimmune diseases and conditions in the instant case) for an indefinite period of time.  Prevention is seen to include the administration of the said compounds to a healthy mammal, and subsequent exposure to  Any therapy which merely reduces the number or severity of symptoms, or which is effective for a period shorter than the subject’s remaining lifespan, is considered to be ineffective at preventing gastric cancer. In general, preventing diseases/disorders linked to an outside stimulus or insult according to the definition of prevention given above is not possible as any so-called preventive effects of a drug therapy are expected to cease when the drug is cleared from the patient’s system.  More generally, prevention of gastric cancer in the sense being used herein is not a recognized clinical outcome in the art, as no treatment is perfectly effective. One of ordinary skill in the art will not extrapolate the results for treatment to prevention of gastric cancer. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to represent the method of prevention of gastric cancer as recited in the instant claims. 
Thus, the specification fails to provide sufficient support of the use of the compounds for preventing gastric cancer.
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for ideas that may or may not be workable”. 
Therefore, in view of the Wands factor and In re Fisher (CCPA 1970) discussed above, there is no assurance of success in preventing gastric cancer as recited in the instant claims.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation in Claim 5 does not confirm to US practice. It is not clear if the claim is drawn to a process for making a medicament or a method of treating gastric cancer. The recitation ‘Preparing a medicament via application of Polydatin and Paclitaxel’ is also confusing. Are Polydatin and Paclitaxel the medicaments or is the medicament one derived from these two via a process? This also applies to claims 6 and 9-18. If a method of treating gastric cancer is intended then the claims should recite method of treating gastric cancer in a subject in need thereof and the steps involved in the method. The same  also applies if a process of making a medicament is intended. In light of the specification, claims 5-6 and 9-18 are examined as drawn to a method of treating/preventing gastric cancer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong-ming et al (China Journal of Modern Medicine 2008, 18(16), 2322-2326; English Abstract; cited in IDS filed 08/24/2020) in view Storniolo et al (Food Funct 2014, 5, 2137-2144).
	Hong-ming et al teaches that a combination of paclitaxel and resveratrol inhibited the growth of MGC803 gastric cancer cells. The combination was also found to be synergistic (see 
	According to Storniolo trans-piceid (same as polydatin) can be deglycosylated to release resveratrol by liver tissues and resveratrol has antiproliferative effects (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make a composition comprising polydatin and paclitaxel and use it in a method of treating gastric cancer since a combination of paclitaxel and polydatin inhibits the growth of gastric cancer cells and is also synergistic (Hong-ming), and Storniolo teaches that piceid (aka-polydatin) is deglycosylated to release resveratrol (the active agent) in vivo. The artisan would find it obvious to make a composition comprising polydatin (aka Piceid-the glucoside of resveratrol) and paclitaxel and use the combination in a method of treating gastric cancer.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known 
According to the rationale discussed in KSR above, the rationale in (E) and (G) above are seen to be applicable here since based on the prior art teachings, the combination of resveratrol and polydatin inhibits the growth of gastric cancer cells and is synergistic. Thus, it is obvious to combine prior art elements and make a composition comprising polydatin, which is the glycoside of resveratrol, and paclitaxel and use the combination in a method of treating gastric cancer as in claims 5-6 and 9-18. Polydatin will be deglycosylated in vivo to release the active resveratrol, which in combination with paclitaxel will exert the anticancer effect. Using the glycoside of resveratrol, i.e., polydatin (aka Picied), also saves the steps of having to make resveratrol from its glycoside, isolate it and purify it before combining it with paclitaxel. It would be obvious to the artisan to adjust the mass ratio of the two components as in claim 2 and also use the combination for treating the gastric cancers in claims 6 and 14-18 in view of the prior art. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to make and use the combination since 

Conclusion
Pending claims 1-18 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623